October 12, 1979


79-76     MEMORANDUM OPINION FOR THE
          DIRECTOR OFFICE OF MANAGEMENT AND
          BUDGET

          Bonneville Power Administration—Authority to
          Conduct Pilot Conservation Programs (16 U.S.C.
          §§ 832, 838)


   This responds to your request for the views of this department whether
the Bonneville Power Administration (BPA), an agency within the Depart­
ment of Energy, would be authorized to engage in four energy-
conservation pilot programs outlined in the letter to you from the
Secretary of Energy dated August 10, 1979. These programs would be con­
ducted in the fields of residential insulation, solar water heaters, irrigation
pump testing, and small wind energy conversion systems.
   The Department of Energy believes that the BPA has the authority to
carry out those programs as long as they remain in the nature and within
the dimensions of testing or pilot programs designed to determine the
feasibility of full-scale implementation. The latter, the Department of
Energy believes, would have to be authorized by Congress. It is our opin­
ion that BPA is authorized to engage in and to expend funds on the pro­
grams as proposed by the Department of Energy, if the BPA Admin­
istrator considers them to be necessary.
   The basic functions of the BPA are to operate and maintain the Federal
electric power transmission system in the Pacific Northwest and to market
the electric power generated by the Federal generating plants in that area.
Act of August 20, 1937, § 2(b) 50 Stat. 732, 16 U.S.C. § 832(a) (b) (Bonne­
ville Act); Federal Columbia River Transmission Systems Act, §§ 2(b), 8,
16 U.S.C. §§ 838, 838f, 88 Stat. 1376, 1377.
   At first blush the conservation of electricity and the development of
alternative sources of power may appear to have the effect of decreasing
the demand for electric power and thus to be inconsistent with the
statutory purposes of an entity established to transmit and market the
power generated by the Federal hydroelectric installations in the Pacific
Northwest. According to information furnished to us by the Department

                                     419
 of Energy, this would not be the effect of the conservation measures or of
 the development of alternative sources of energy. There is now a shortage
 of hydroelectric power in the Pacific Northwest, which, it is said, will last
 at least until 1983. Hence, not all demands for electricity can be filled from
 the Federal hydroelectric generating plants in the Northwest. Moreover,
 § 4(b) of the Bonneville Act, 16 U.S.C. § 832c(b), requires that priority be
 given to domestic and rural consumers. The proposed conservation of
 electricity by domestic and rural consumers and the development of alter­
 native sources of power for the use of those consumers, therefore, would
 not lessen the overall demand for electricity. Instead, it would make more
 energy available for the use o f nonpreference—usually in­
 dustrial—customers; in other words it would be the equivalent of
 generating additional energy.
    This effort to make the greatest use of the energy generated by the
 Federal hydroelectric generating facilities in the Northwest would be con­
 sistent with § 2(b) of the Bonneville Act, 16 U.S.C. § 832a(b), “ to en­
 courage the widest possible use of all electricity energy that can be
 generated and marketed and to provide reasonable outlets therefore,” and
 with § 4(d) of Pub. L. No. 93-454, 16 U.S.C. § 838(b)(d), providing that
 the Secretary of Energy through the Bonneville Administrator shall
 “ maintain the electrical stability and electrical reliability of the Federal
 system.”
    Moreover, § 2(0 o f the Bonneville Act, 16 U.S.C. § 832a(f), confers on
the BPA Administrator extremely broad powers. That section authorizes
the Administrator “ [s]ubject only to the provisions of this Act * * * to
enter into such contracts, agreements, and arrangements * * * as he may
deem necessary.” It gives very wide discretion to the Administrator. The
Comptroller General noted in his letters of September 21, 1951
(B-105397), to the Secretary of the Interior, and of July 19, 1979
(B-11485B), to Representative Weaver that the legislative history of that
provision
        *        * * indicates that its purpose was to free the Administration
      from the requirements and restrictions ordinarily applicable to
      the conduct o f Government business and to enable the Admin­
      istrator to conduct the business o f the project with a freedom
      similar to that which has been conferred on public corporations
      carrying on similar or comparable activities. In view of such broad
      authority, it appears that the scope of the activities contemplated
      under the act and the appropriate means of accomplishing same,
      are matters for determination by the Administrator * * *.
However, as broad as the authority of the Administrator may be, it is cir­
cumscribed by the basic statutory functions of the EPA, i.e., to transmit
and market the power generated by the Federal hydroelectric power proj­
ects in the Northwest. It is not his office to increase the amount of
available power, at least not on a permanent basis. That would require
congressional action.

                                    420
   On the other hand, § 11 of Pub. L. No. 93-454, 16 U.S.C. § 8381, which
establishes a revolving fund for the BPA, permits expenditures from this
fund without further appropriation for a number of purposes, including:
      (3) electrical research, development, experimentation, tests,
      and investigation related to construction, operation, and
      maintenance of transmission systems and facilities; and
                             * * * * * * *
      (6) purchase of electric power (including the entitlement of
      electric plant capability) (i) on a short-term basis to meet tem­
      porary deficiencies in electric power which the Administrator is
      obligated by contract to supply * * * .
We have been advised that the programs that BPA intends to undertake
are in the nature of research and pilot programs designed to determine
whether conservation measures, such as home insulation and irrigation
pump testing, and new methods of generating energy, such as solar heaters
and small wind-energy conversion systems, would be more efficient
methods of filling the energy gap in the Northwest than the building of
new dams or purchasing power from thermal or nuclear power plants.
Moreover, BPA analogizes the saving of energy to the generation or ac­
quisition of additional energy. Section 11(b)(6) of Pub. L. No. 93-454, 16
U.S.C. § 838i(b)(6), authorizes BPA to expend funds for that purpose on a
short-term basis.
   We therefore conclude that if the Administrator o f BPA determines that
it is necessary to engage in the four pilot programs mentioned in the letter
of the Secretary of Energy, BPA would be authorized to conduct them.

                                    L a r r y L . S im m s
                           D eputy Assistant A ttorney General
                                                 Office o f Legal Counsel




                                   421